Opinion filed December 17, 2009




                                               In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-09-00334-CV
                                          __________

                        IN RE JOHN C. AND JOAN F. STUKES


                                 Original Mandamus Proceeding


                             MEMORANDUM OPINION
       John C. and Joan F. Stukes have filed in this court a pro se petition for writ of mandamus.
The Stukes ask this court to direct the judge of the 26th District Court in Williamson County to
change his February 3, 2009 order enforcing his July 13, 2005 judgment in the underlying cause of
John C. and Joan F. Stukes v. Marvin Bachmeyer, individually and d/b/a Marvin Bachmeyer Road
Construction Co., Cause No. 03-563-C26 in the 26th District Court of Williamson County, Texas.
We deny the petition for want of jurisdiction.
       The Stukes appealed the July 13, 2005 judgment to the 3rd Court of Appeals, the appropriate
court pursuant to TEX . GOV ’T CODE ANN . § 22.201(d) (Vernon Supp. 2009). The Texas Supreme
Court then transferred the appeal to this court pursuant to TEX . GOV ’T CODE ANN . § 73.001 (Vernon
2005). This court affirmed the 2005 judgment on condition of remittitur in Stukes v. Bachmeyer, 249
S.W.3d 461 (Tex. App.—Eastland 2007, pet. den’d). Our mandate issued on November 5, 2008,
and this court lost any jurisdiction over the dispute in that appeal at that time.
       A motion to enforce the 2005 judgment was filed in and ruled upon by the Williamson
County trial court in the February 3, 2009 order that the Stukes now attack by petition for writ of
mandamus. Williamson County is not within this court’s district, and any challenge to a new action
out of a Williamson County court not covered by the Texas Supreme Court’s 2005 transfer order
should begin with the Third Court of Appeals. TEX . GOV ’T CODE ANN . § 22.201(d), (l) (Vernon
Supp. 2009).
       The petition is denied for want of jurisdiction.


                                                            PER CURIAM


December 17, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2